United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 30, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20283
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFREDO MARTINEZ ALVARADO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-901-1
                      --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Counsel for Alfredo Martinez Alvarado has moved for leave to

withdraw from this appeal and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).     Alvarado was notified

of the motion and brief but filed no response.    Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   The motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

appeal is DISMISSED.   See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.